     Case 1:20-cv-01655-DAD-EPG Document 24 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    REBECCA JAMES,                                     Case No. 1:20-cv-01655-DAD-EPG
11                       Plaintiff,                      ORDER RE: STIPULATION FOR
                                                         DISMISSAL OF ACTION WITH PREJUDICE
12            v.                                         AND DIRECTING THE CLERK OF COURT
                                                         TO CLOSE THE CASE
13    AGTAC SECURITY SERVICES, LLC, et
      al.,                                               (ECF No. 23)
14
                         Defendants.
15

16
            On August 18, 2021, the parties filed a joint stipulation dismissing this action with
17
     prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 23). In light of
18
     the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has
19
     been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the
20
     Clerk of Court is directed to close this case.
21

22   IT IS SO ORDERED.
23
        Dated:     August 19, 2021                              /s/
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
